McCulloch, C. J. This is an appeal from a judgment imposing the death sentence on conviction of the crime of murder in the first degree. Appellant killed his wife. There were several eye-witnesses, and the killing is admitted. Counsel for appellant conducted the defense on the ground of appellant’s insanity, which issue was submitted to the jury on instructions to which no objections have been urged in this court. One of the grounds urged for reversal is that the court erred in giving an instruction which told the jury that the law “presumes that every sane person intends the natural and probable consequences of his own voluntary act, unless the contrary appears from the evidence,” the contention being that this language assumes the sanity of appellant at the time he committed the homicide; We do not think that the language is open to the interpretation that it constitutes an assumption on the part of the court that the accused was a sane person at the time of the commission of the crime. The question of appellant’s insanity was submitted to the jury, and this instruction, especially when considered in connection with the others in the case, cannot be treated as one assuming the fact of appellant’s sanity. Next, it is contended that the court erred in a certain remark made in connection with the ruling sustaining appellant’s objection to testimony sought to be introduced by the State. This remark was made by the court in announcing a ruling on appellant’s objection to the oftered testimony and excluding it from the jury. Under the statutes of this State formal exceptions are not required in capital cases in order for errors to be reviewed in this court, but there must be an objection to the particular proceeding below, otherwise there is no erroneous ruling for this court to review. Harding v. State, 94 Ark. 65; Caughron v. State, 99 Ark. 462; McElvain v. State, 101 Ark. 443. Counsel for appellant moved to quash the indictment on the ground that all of the grand jurors did not hear the testimony before returning the indictment, and there was an offer to prove by a member of the grand jury that one of the jurors was discharged after the testimony against appellant had been presented, and that another grand juror was impaneled, and the indictment was returned without submitting the testimony to the new juror. The indictment cannot be impeached in that way. Nash v. State, 79 Ark. 120; Worthem v. State, 88 Ark. 321. These constitute the only grounds urged for reversal, and the testimony was sufficient to' sustain the verdict. Judgment affirmed.